Citation Nr: 1041448	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right eye 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2010, a Travel Board hearing before the undersigned was 
held.  A transcript of that hearing is of record.

The Board notes that the Veteran had also perfected an appeal to 
the Board with respect to the issue of entitlement to a rating in 
excess of 10 percent for tinnitus, but that he withdrew this 
appeal in a July 2010 written statement, prior to the Board's 
promulgation of a decision on that issue.  Therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this claim, and the Board does not have 
jurisdiction to review it.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.204.


FINDINGS OF FACT

1.  The Veteran incurred a right eye injury during his period of 
service, when he was stuck by a recoil spring assembly from a .45 
caliber pistol.

2.  The Veteran's current right eye retinal detachment condition 
is the result of his in-service right eye injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right eye 
injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the record reflects that the Veteran currently has 
a diagnosed retinal detachment condition, for which he has 
undergone multiple surgeries, as reflected in letters from his 
private physicians dated in May 2005, December 2006, May 2007, 
and October 2008.  The Veteran asserts that he suffered a blunt 
injury to the right eye when he was stuck by a recoil spring 
assembly from a .45 caliber pistol during his period of service, 
and that such trauma to his right eye resulted in his current 
retinal detachment condition.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be granted. 

The Veteran's service treatment records do not contain any 
findings, treatment, or complaints pertinent to any right eye 
injury.  The report of the Veteran's April 1974 examination for 
separation from service indicates a normal clinical evaluation of 
the eyes, and no findings relating to the right eye or any eye 
injury.

In his October 2008 substantive appeal, the Veteran argued that 
he was in training in a field environment when he injured his 
right eye, and that his service treatment records were not 
available to the medic that treated him.  He has also stated that 
a thorough medical examination at the time of his separation from 
service was not performed, and that he knew that if he admitted 
to having a medical problem at the time of that examination he 
would not be discharged.

The Veteran has submitted photographs that appear to show him 
during his period of service with a bandage or eye patch covering 
the right eye.

Also of record are two statements from the Veteran's fellow 
servicemen, dated in January 2007.  The first statement, from G. 
C., indicates that in June 1973 G. C. was assigned to a new unit 
in Germany and did not know many other members by name at first, 
but remembered that one of the sergeants in the unit incurred an 
eye injury at the range, and that when he returned to the unit 
barracks area he was wearing an eye patch.  G. C. also stated 
that he was later able to identify that person as the Veteran, 
and that while attending a unit reunion, he watched a video that 
was taken in 1973 and could see that it was the Veteran wearing 
an eye patch.  G. C. further stated that he could not attest to 
the extent of the Veteran's injury, except that the Veteran wore 
an eye patch for a week or two.  The second statement, from J. 
D., indicates that J. D. was present at the firing range the 
summer of 1973 when the Veteran incurred an injury to his right 
eye, and that J. D. remembered that the Veteran wore a bandage on 
his eye for approximately a week.  

During the July 2010 Board hearing, the Veteran testified that in 
late summer or early fall of 1973 he suffered a right eye injury 
when the recoil spring assembly and plunger flew out of a .45 
caliber pistol of another soldier while he was disassembling it 
and struck his eyeglasses and right eye, and that medics tended 
to and bandaged his eye.  He testified that over the period of a 
couple of weeks he went to sick call, and that his vision 
improved over the next couple of months.  He also testified that, 
at the time of his examination for separation from service, he 
did not report any eye problems because he wanted to go home, and 
was only given a quick and cursory examination.

Given the above, the Board finds the evidence regarding whether 
the Veteran suffered in-service trauma to his right eye to be at 
least in relative equipoise.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the record establishes that 
the Veteran incurred a right eye injury during his period of 
service when he was stuck by a recoil spring assembly from a .45 
caliber pistol.

Moreover, the Board finds that the weight of the competent 
medical evidence suggests that it is just as likely as not that 
the Veteran's current right eye retinal detachment condition is 
due to the in-service trauma to his right eye.

In a December 2006 letter, the Veteran's treating physician, Dr. 
F., indicated that the Veteran experienced a very complicated 
retinal detachment of the right eye, that the reason for such 
retinal detachment was not quite clear, that he had a history of 
blunt injury to the right eye from being struck by a .45 caliber 
pistol recoil spring assembly while in service.  Dr. F. also 
stated in the letter that remote trauma was associated with 
retinal detachments, and that the Veteran's left eye was 
currently stable and had no past history of trauma or retinal 
detachment. 

In a letter dated in October 2008, Dr. F. stated that the Veteran 
had had multiple retinal detachments, and that he did not have 
any of the typical high risk characteristics for developing 
retinal detachment other than a past history of a high velocity 
blunt injury to the right eye.  Dr. F. explained that, by 
history, a .45 caliber recoil spring assembly and plunger was 
ejected from a weapon and struck the Veteran directly in the 
right eye, that the Veteran reported an almost immediate decrease 
in vision that did not return to its normal level for nearly a 
week, and that there were no military records available to 
document the injury.  Dr. F. stated that the Veteran may have 
sustained an impact sufficient to cause a hyphema (bleeding in 
the front of the eye), and that an injury of this nature could 
have predisposed the Veteran to a retinal detachment later.  Dr. 
F. also stated that, in his own retinal specific practice, he had 
seen retinal detachments that were clearly due to remote blunt 
injury or other trauma that had occurred 20 years or more prior, 
such as in the case of remote boxing injuries, and that, based on 
this information, it was his medical opinion that the retinal 
detachment experienced by the Veteran was as likely as not a 
result of the blunt force trauma incident he experienced while 
serving in the military.  Dr. F. also submitted a medical article 
regarding traumatic retinal detachment, which indicates that a 
latent interval between traumatic eye injury and retinal 
detachment was known to occur.  

There is no medical opinion or other competent evidence of record 
that contradicts the opinion of Dr. F.  Thus, with respect to the 
question of medical nexus between the Veteran's in-service right 
eye trauma and his current retinal detachment condition, the 
Board finds the evidence of record to be at least in relative 
equipoise.  

Given the totality of the evidence, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's favor, 
the Board finds that the criteria for service connection for 
residuals of a right eye injury are met.


ORDER

Service connection for retinal detachment of the right eye is 
granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


